74 F.3d 1224
NOTICE: First Circuit Local Rule 36.2(b)6 states unpublished opinions may be cited only in related cases.Jennifer GOLDSTEIN, Plaintiff, Appellant,v.HARVARD UNIVERSITY, et al., Defendants, Appellees.
No. 95-1735.
United States Court of Appeals, First Circuit.
Jan. 18, 1996.

Jennifer Goldstein on brief pro se.
Diane E. Lopez, Office of the General Counsel, Harvard University, on brief for appellees.
Before TORRUELLA, Chief Judge, STAHL and LYNCH, Circuit Judges.
PER CURIAM.


1
Plaintiff/appellant Jennifer Goldstein appeals from a district court order dismissing her 258-paragraph complaint without prejudice because of its failure to conform to the concise pleading requirements of Fed.R.Civ.P. Rule 8(a)(2).  We have carefully reviewed the complaint and the parties' briefs.  We affirm essentially for the reasons stated by the district court.  The district court order does not, on its face, preclude an eventual decision on the merits, and appellant makes no meaningful argument that she is foreclosed from pursuing her claims.  We add that appellant's allegation of judicial bias was not raised below, and, in any event, is meritless.  See Brody v. President & Fellows of Harvard College, 664 F.2d 10, 11 (1st Cir.1981) (noting that all judges come to the bench with a background of experiences, associations and viewpoints and that this background is seldom sufficient in itself to provide a reasonable basis for recusal), cert. denied, 455 U.S. 1027 (1982).  The request to seal the dismissal order is denied.


2
Affirmed.